


Exhibit 10.2












Restricted Stock Award Agreement
Under the Amended and Restated 2006
Equity and Performance Incentive Plan


Kaiser Aluminum Corporation




    




--------------------------------------------------------------------------------




Kaiser Aluminum Corporation
Amended and Restated 2006 Equity
and Performance Incentive Plan
Restricted Stock Award Agreement


You have been selected to receive a grant of Restricted Stock pursuant to the
Kaiser Aluminum Corporation Amended and Restated 2006 Equity and Performance
Incentive Plan (the “Plan”) as specified below:
Participant: _________________________
Date of Grant: _________________, 20__
Number of Shares of Restricted Stock Granted: ___________    
Purchase Price: $0 per share of Restricted Stock
Lapse of Restrictions: Restrictions placed on the shares of Restricted Stock
shall lapse on the dates and in the numbers listed below:
Date on Which
Restrictions Lapse
Number of Shares for
Which Restrictions Lapse
____________, 20__
_______________________ shares
 
 



THIS RESTRICTED STOCK AWARD AGREEMENT, effective as of the Date of Grant set
forth above (this “Agreement”), represents the grant of Restricted Stock by
Kaiser Aluminum Corporation, a Delaware corporation (the “Company”), to the
Participant named above pursuant to the provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
the Restricted Stock granted hereunder. If there is any inconsistency between
the terms of this Agreement and the terms of the Plan, the Plan's terms shall
completely supersede and replace the conflicting terms of this Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan unless
specifically set forth otherwise herein.
1.Employment with the Company. Except as may otherwise be provided in Sections 5
or 6 of this Agreement, shares of Restricted Stock granted hereunder are granted
on the condition that the Participant remains an Employee of the Company from
the Date of Grant set forth above through (and including) the “Date on Which
Restrictions Lapse” set forth in the table above opposite such shares of
Restricted Stock (such applicable periods each being referred to herein as a
“Period of Restriction”).

1

--------------------------------------------------------------------------------




This grant of Restricted Stock shall not confer any right to the Participant (or
any other Participant) to be granted Restricted Stock or other Awards in the
future under the Plan.
2.Certificate Legend. Each certificate representing, or book-entry account
credited with, shares of Restricted Stock granted hereunder shall bear the
following legend:
“The sale or other transfer of the shares of common stock represented hereby,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer as set forth in the Kaiser Aluminum Corporation Amended
and Restated 2006 Equity and Performance Incentive Plan (the “Plan”), and in the
associated Restricted Stock Award Agreement. A copy of the Plan and such
Restricted Stock Award Agreement may be obtained from Kaiser Aluminum
Corporation.”
3. Receipt and Delivery of Stock; Removal of Restrictions.
(a)
The Participant waives receipt from the Company of a certificate or certificates
representing the shares of Restricted Stock granted hereunder registered in the
Participant's name and bearing a legend evidencing the restrictions imposed on
such shares of Restricted Stock by this Agreement. The Participant acknowledges
that the Company shall retain custody of such certificate or certificates until
the restrictions imposed by this Agreement on the shares of Restricted Stock
granted hereunder lapse. The Participant acknowledges that, alternatively, the
shares of Restricted Stock granted hereunder may be credited to a book-entry
account in the Participant's name, with instructions from the Company to the
Company's transfer agent that such shares shall remain restricted until the
restrictions imposed by this Agreement on such shares lapse. The Participant
will provide the Company a duly signed stock power in such form as may be
requested by the Company.



(b)
Except as may otherwise be provided herein and in the Plan, the shares of
Restricted Stock granted hereunder shall become freely transferable by the
Participant on the dates and in the numbers set forth under “Lapse of
Restrictions” above, subject to all restrictions on transfers imposed by the
Company's certificate of incorporation, bylaws or insider trading policies as in
effect from time to time or by applicable federal or state securities laws. Once
shares of Restricted Stock granted hereunder are no longer subject to any
restrictions on transfer under this Agreement or the Plan, the Participant shall
be entitled to have the legend required by Section 2 of this Agreement removed
from the applicable certificates or book-entry account.



4.Voting Rights and Dividends. During a Period of Restriction, the Participant
may exercise full voting rights and shall receive all dividends and other
distributions paid with respect to the shares of Restricted Stock granted
hereunder and held by the Participant at the relevant time; provided, however,
that if any such dividends or distributions are paid in shares of the Company's
capital stock, such shares shall be subject to the same restrictions on
transferability, risk of forfeiture and rights of the Company (including under
this Section 4) as are the shares of Restricted Stock with respect to which they
were paid. In the event (a) the Participant ceases to be an Employee of the
Company during a Period of Restriction and forfeits any shares of Restricted
Stock pursuant to Section 5(e) of this Agreement or (b) the Participant forfeits
any shares of Restricted Stock pursuant

2

--------------------------------------------------------------------------------




to Section 7 or 8 of this Agreement, the Company shall have the right to demand
that all or any portion of dividends or distributions received by the
Participant in respect of such forfeited shares of Restricted Stock and not paid
in shares of the Company's capital stock be repaid to the Company. Furthermore,
the Company may, to the extent permitted by law, set off the amounts payable to
it as a result of any such demand against any amounts that may be owing from
time to time by the Company or any Subsidiary to the Participant, whether as
wages or vacation pay or in the form of any other benefit or for any other
reason; provided, however, that, except to the extent permitted by Treasury
Regulation Section 1.409A-3(j)(4), such offset shall not apply to amounts that
are “deferred compensation” within the meaning of Section 409A of the Code.
5.Termination of Employment.
(a)
By Death. In the event the Participant ceases to be an Employee of the Company
by reason of death during a Period of Restriction, all shares of Restricted
Stock granted hereunder and held by the Participant at the time of death shall
no longer be subject to the Period of Restriction and shall become freely
transferable (subject, however, to all restrictions on transfer imposed by the
Company's certificate of incorporation or bylaws or by applicable federal or
state securities laws) by such Person or Persons that have been named as the
Participant's beneficiary as contemplated by Section 9 of this Agreement or by
such Person or Persons that have acquired the Participant's rights to such
shares of Restricted Stock by will or the laws of descent and distribution. Once
shares of Restricted Stock granted hereunder are no longer subject to any
restrictions on transfer under this Agreement or the Plan, the Person or Persons
holding such shares shall be entitled to have the legend required by Section 2
of this Agreement removed from the applicable certificates or book-entry
account.



(b)
By Disability. In the event the Participant ceases to be an Employee of the
Company by reason of Disability (as defined in this Section 5(b)) during a
Period of Restriction, all shares of Restricted Stock granted hereunder and held
by the Participant at the time of employment termination shall no longer be
subject to the Period of Restriction and shall become freely transferable
(subject, however, to all restrictions on transfer imposed by the Company's
certificate of incorporation or bylaws or by applicable federal or state
securities laws) by the Participant. Once shares of Restricted Stock granted
hereunder are no longer subject to any restrictions on transfer under this
Agreement or the Plan, the Person holding such shares shall be entitled to have
the legend required by Section 2 of this Agreement removed from the applicable
stock certificates or book-entry account.



“Disability” shall be defined as a total and permanent disability as a result of
bodily injury, disease or mental disorder which results in the Participant's
entitlement to long-term disability benefits under the Kaiser Aluminum
Self-Insured Welfare Plan or the Kaiser Aluminum Salaried Employees Retirement
Plan.


(c)
Involuntary Termination Other Than For Cause or Detrimental Activity;
Termination For Good Reason. In the event the Participant ceases to be an
Employee of the Company because either (i) the Company or any of its
Subsidiaries terminates such employment for any reason other than for Cause or
other Detrimental Activity or (ii) the Participant terminates his or her
employment for


3

--------------------------------------------------------------------------------




Good Reason, all shares of Restricted Stock granted hereunder and held by the
Participant at the time of such employment termination shall no longer be
subject to the Period of Restriction and shall become freely transferable
(subject, however, to all restrictions on transfer imposed by the Company's
certificate of incorporation or bylaws or by applicable federal or state
securities laws) by the Participant. Once shares of Restricted Stock granted
hereunder are no longer subject to any restrictions on transfer under this
Agreement or the Plan, the Person holding such shares shall be entitled to have
the legend required by Section 2 of this Agreement removed from the applicable
stock certificates or book-entry account.


(d)
Retirement. In the event the Participant ceases to be an Employee of the Company
as a result of retirement at or after age 65 during a Period of Restriction, all
shares of Restricted Stock granted hereunder and held by the Participant at the
time of such retirement shall, subject to the forfeiture provisions contained in
Sections 7 and 8 of this Agreement, become freely transferable (subject,
however, to all restrictions on transfer imposed by the Company's certificate of
incorporation or bylaws or by applicable federal or state securities laws) on
the dates and in the number of shares set forth under “Lapse of Restrictions”
above as more fully described in Section 3(b) above or, if earlier, on the
Participant's death, by the Participant or, in the event of the Participant's
death, by such Person or Persons that have been named as the Participant's
beneficiary as contemplated by Section 9 of this Agreement or by such Person or
Persons that have acquired the Participant's rights to such shares of Restricted
Stock by will or the laws of descent and distribution. Once shares of Restricted
Stock granted hereunder are no longer subject to any restrictions on transfer
under this Agreement or the Plan, the Person or Persons holding such shares
shall be entitled to have the legend required by Section 2 of this Agreement
removed from the applicable certificates or book-entry account.



(e)
For Other Reasons. In the event the Participant ceases to be an Employee of the
Company for any reason other than the reasons set forth in Section 5(a), 5(b),
5(c) or 5(d) of this Agreement during a Period of Restriction, all shares of
Restricted Stock granted hereunder and held by the Participant at the time of
employment termination shall be forfeited by the Participant to the Company. The
Company shall have the right, at the sole discretion of the Committee, to vest
all or any portion of the Restricted Stock grant held by the Participant that
would otherwise be forfeited.



6.Change in Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change in Control of the Company during a Period of
Restriction and, unless the Participant has ceased to be an Employee of the
Company as a result of retirement at or after age 65 as contemplated by
Section 5(d) of this Agreement, while the Participant continues to be an
Employee of the Company, the Period of Restriction shall immediately lapse, with
all shares of Restricted Stock granted hereunder and held by the Participant at
the time of such Change in Control of the Company no longer being subject to any
Period of Restriction and becoming freely transferable (subject to restrictions
on transfers imposed by the Company's certificate of incorporation, bylaws or
insider trading policies or by applicable federal or state securities laws) by
the Participant. Once shares of Restricted Stock granted hereunder are no longer
subject to any restrictions on transfer under this Agreement or the Plan, the
Person holding such shares shall be

4

--------------------------------------------------------------------------------




entitled to have the legend required by Section 2 of this Agreement removed from
the applicable certificates or book-entry account.
7.Restrictions on Transfer. Unless otherwise determined by the Committee in
accordance with the Plan, during the applicable Period of Restriction, shares of
Restricted Stock granted hereunder may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated (a “Transfer”), other than as
contemplated by Section 9 of this Agreement, by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order. If, during a
Period of Restriction, any Transfer, whether voluntary or involuntary, of shares
of Restricted Stock granted hereunder is made other than in accordance with this
Agreement or the Plan, or if any attachment, execution, garnishment or lien
shall be issued against or placed upon shares of Restricted Stock granted
hereunder, all shares of Restricted Stock granted hereunder then held by the
Participant shall be immediately forfeited to the Company and all obligations of
the Company under this Agreement shall terminate.
8.Detrimental Activity. If the Participant, either during employment by the
Company or any Subsidiary or within one (1) year after termination of such
employment (or, if termination of such employment results from retirement at or
after age 65 as contemplated by Section 5(d) of this Agreement, within the
period ending one (1) year after the latest date set forth under “Lapse of
Restrictions” above), shall engage in any Detrimental Activity, and the
Committee shall so find, forthwith upon notice of such finding, the Participant
shall:
(a)
Forfeit to the Company any shares of Restricted Stock granted hereunder then
held by the Participant;



(b)
Return to the Company, in exchange for payment by the Company of any cash amount
actually paid therefor by the Participant (unless such payment is prohibited by
law), all Common Shares that the Participant has not disposed of that were
acquired pursuant to this Agreement since the date that is one (1) year prior to
the date of the commencement of such Detrimental Activity; and



(c)
With respect to any Common Shares so acquired that the Participant has disposed
of, pay to the Company in cash the aggregate Market Value per Share of the
Common Shares on the date of such acquisition.



To the extent that such amounts are not paid to the Company, the Company may, to
the extent permitted by law, set off the amounts so payable to it against any
amounts that may be owing from time to time by the Company or any Subsidiary to
the Participant, whether as wages or vacation pay or in the form of any other
benefit or for any other reason; provided, however, that, except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of Section
409A of the Code. For purposes of this Section 8, Common Shares shall be deemed
to be acquired pursuant to this Agreement at such time as they are no longer
subject to the applicable Period of Restriction and become freely tradeable
(subject to all restrictions on transfer imposed by the Company's certificate of
incorporation or bylaws or by applicable federal or state securities laws).
9.Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this

5

--------------------------------------------------------------------------------




Agreement is to be paid in case of the Participant's death before the
Participant receives all of such benefit. Each such designation shall revoke all
prior designations by the Participant, shall be in a form prescribed by the
Company, and shall be effective only when filed by the Participant in writing
with the Vice President Human Resources of the Company during the Participant's
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Participant's death shall be paid in accordance with the Participant's will
or the laws of descent and distribution.
10.Continuation of Employment. This Agreement shall not confer upon the
Participant any right with respect to continuance of employment with the Company
or any Subsidiary, nor shall this Agreement interfere in any way with any right
that the Company or any Subsidiary would otherwise have to terminate the
Participant's employment or other service at any time.
11.Miscellaneous.
(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.



(b)
In accordance with Section 19 of the Plan, the Board may terminate, amend or
modify the Plan.



(c)
The Participant shall pay to the Company or make arrangements satisfactory to
the Committee for payment of any federal, state and local taxes (including the
Participant's FICA obligation), whether domestic or foreign, required by law to
be withheld on account of any event under this Agreement.

The Participant acknowledges that the Company shall have the power and the right
to deduct or withhold from the Participant's compensation an amount sufficient
to satisfy federal, state and local taxes (including the Participant's FICA
obligation), whether domestic or foreign, required by law to be withheld with
respect to any event under this Agreement should the Participant fail to make
timely payment of all taxes due.
The Participant may elect, subject to the Plan, the approval of the Committee
and any procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold vested shares
having an aggregate Market Value per Share on the date the tax is to be
determined equal to the amount required to be withheld.
(d)
The Participant shall take all steps necessary to comply with all applicable
provisions with respect to transfers of the Company's securities imposed by the
Company's certificate of incorporation, bylaws and insider trading policies and
federal and state securities laws, each as in effect from time to time, in
exercising his or her rights under this Agreement.


6

--------------------------------------------------------------------------------






(e)
All obligations of the Company under the Plan and this Agreement shall be
binding on any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company.



(f)
This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware.



(g)
Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address set forth below,
or in either case at such address as one party may subsequently furnish to the
other party in writing.



(h)
If there is any inconsistency between the terms of this Agreement and the terms
of a written employment agreement between the Participant and the Company or any
Subsidiary (the “Employment Agreement”) relating to the lapse of restrictions
imposed by this Agreement on the shares of Restricted Stock granted hereunder,
the terms of the Employment Agreement shall completely supersede and replace the
conflicting terms of this Agreement, provided that such terms of the Employment
Agreement are not inconsistent with the terms of the Plan.



(i)
By accepting the grant of Restricted Stock contemplated hereby, the Participant
is deemed to be bound by the terms and conditions set forth in the Plan and this
Agreement regardless of whether the Participant executes and delivers to the
Company a copy hereof.



12.Definitions.
(a)
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.



(b)
“Board” or “Board of Directors” means the Board of Directors of the Company.



(c)
“Business Combination” means a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation or entity, or other similar
transaction.



(d)
“Cause” means (i) the Participant's engaging in fraud, embezzlement, gross
misconduct or any act of gross dishonesty with respect to the Company or its
affiliates, (ii) the Participant's habitual drug or alcohol use which impairs
the ability of the Participant to perform his duties with the Company or its
affiliates, (iii) the Participant's indictment with respect to, conviction of,
or plea of guilty or no contest to, any felony, or other comparable crime under
applicable local law (except, in any event, for motor vehicle violations not
involving personal injuries to third parties or driving while intoxicated), or
the Participant's incarceration with respect to any of the foregoing that, in
each case, impairs the Participant's ability to continue to perform his duties
with the Company and its affiliates, or (iv) the Participant's material breach
of any written employment agreement or other agreement between


7

--------------------------------------------------------------------------------




the Company and the Participant, or of the Company's Code of Business Conduct,
or failure by the Participant to substantially perform his or her duties for the
Company which remains uncorrected or reoccurs after written notice has been
delivered to the Participant demanding substantial performance and the
Participant has had a reasonable opportunity to correct such breach or failure
to perform.


(e)
“Change in Control” means the occurrence on or after the date of this Agreement
of any of the following events:



(i)
the acquisition by any Person of Beneficial Ownership of 35% or more of the
combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that:



(A)
for purposes of this Section 12(e)(i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition of Voting Stock of the
Company directly from the Company (x) pursuant to the POR or (y) that is
approved by a majority of the Incumbent Directors, (2) any acquisition of Voting
Stock of the Company by the Company or any Subsidiary, (3) any acquisition of
Voting Stock of the Company by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary (other than any
voluntary employee beneficiary association established in connection with the
POR), and (4) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Combination that complies with clauses (A), (B) and (C)
of Section 12(e)(iii) below;



(B)
if any Person acquires Beneficial Ownership of 35% or more of combined voting
power of the then-outstanding Voting Stock of the Company as a result of a
transaction described in clause (A)(1) of Section 12(e)(i) and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than in an acquisition directly from the Company pursuant to
the POR, in an acquisition directly from the Company in a transaction that is
approved by a majority of the Incumbent Directors or other than as a result of a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally, such subsequent
acquisition shall be deemed to constitute a Change in Control;



(C)
a Change in Control will not be deemed to have occurred if a Person acquires
beneficial ownership of 35% or more of the Voting Stock of the Company as a
result of a reduction in the number of shares of Voting Stock of the Company
outstanding unless and until such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Company representing 1% or more
of the then-outstanding Voting Stock of the Company, other than in an
acquisition directly from the Company pursuant to the POR, in an


8

--------------------------------------------------------------------------------




acquisition directly from the Company in a transaction that is approved by a
majority of the Incumbent Directors or other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and


(D)
if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of 35% or more of the Voting Stock of
the Company inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person beneficially owns less than 35%
of the Voting Stock of the Company, then no Change in Control shall have
occurred as a result of such Person's acquisition; or



(ii)
a majority of the Directors are not Incumbent Directors; or



(iii)
the consummation of a Business Combination, unless, in each case, immediately
following such Business Combination (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including without limitation an entity which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, such entity resulting from such Business Combination, any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from such Business Combination (other than
any voluntary employee beneficiary association established in connection with
the POR) or any Person that immediately prior to such Business Combination owns,
directly or indirectly, 35% or more of the Voting Stock of the Company so long
as such Person does not at such time own, directly or indirectly, more than 1%
of the securities of the other corporation or other entity involved in such
Business Combination to be converted into or exchanged for shares of Voting
Stock of the entity resulting from such Business Combination pursuant to such
Business Combination)) beneficially owns, directly or indirectly, 35% or more of
the combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination, and (C) at least a majority of
the members of the Board of Directors of the entity resulting from such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or



(iv)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 12(e)(iii).


9

--------------------------------------------------------------------------------






(f)
“Director” shall mean a member of the Board of Directors of the Company.



(g)
“Employee of the Company” means an officer or employee of the Company or one or
more of its Subsidiaries.



(h)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.



(i)
“Good Reason” means, without a Participant's consent, the occurrence of any of
the following events which is not cured by the Company within ten (10) business
days following the Participant's written notice to the Company of the event
constituting Good Reason; provided, however, that, if such written notice is not
received by the Company within the thirty (30) day period after the date on
which the Participant first had knowledge of the occurrence of such event giving
rise to Good Reason (or, in the case of multiple events, the latest to occur of
such events), any such written notice shall not be effective and the Participant
shall be deemed to have waived his/her right to terminate employment for Good
Reason with respect to such event:



(i)
Demotion, reduction in title, reduction in position or responsibilities, or
change in reporting responsibilities or reporting level that is materially and
adversely inconsistent with the Participant's then position or the assignment of
duties and/or responsibilities materially and adversely inconsistent with such
position; or



(ii)
Relocation of the Participant's primary office location more than fifty (50)
miles from the Participant's then current office location; or



(iii)
Reduction of greater than 10% in the Participant's then base salary or reduction
of greater than 10% in the Participant's then long term or short term incentive
compensation opportunity or a reduction in the Participant's eligibility for
participation in the Company's benefit plans that is not commensurate with a
similar reduction among similarly situated employees.



(j)
“Incumbent Directors” means the individuals who, as of the date hereof, are
Directors of the Company and any individual becoming a Director subsequent to
the date hereof whose election, nomination for election by the Company's
stockholders, or appointment was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual's election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.


10

--------------------------------------------------------------------------------






(k)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.



(l)
“POR” means the Second Amended Joint Plan of Reorganization of Kaiser Aluminum
Corporation, Kaiser Aluminum & Chemical Corporation and Certain of Their Debtor
Affiliates, as modified, filed pursuant to Section 1121(a) of Title 11 of the
United States Code and confirmed by an order of the United States Bankruptcy
Court for the District of Delaware entered on February 6, 2006, which
confirmation was affirmed by an order of the United States District Court for
the District of Delaware entered on May 11, 2006.



(m)
“Voting Stock” means securities entitled to vote generally in the election of
directors (or similar governing bodies).




11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
effective as of the Date of Grant.
 
 
Kaiser Aluminum Corporation
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
are hereby agreed to by the Participant.
 
 
 
 
 
Participant
 
 
 
 
 
 
Participant's name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

DESIGNATION OF BENEFICIARY:


I hereby designate _____________________________________________________as my
primary beneficiary, and __________________________________________________as my
contingent beneficiary, hereunder in the event of my death.
        



12

--------------------------------------------------------------------------------




STOCK POWER


For value received, the undersigned does hereby sell, assign and transfer unto
Kaiser Aluminum Corporation (the “Company”) that number of shares of the
Company's common stock awarded to the undersigned pursuant to the Restricted
Stock Award Agreement with a Date of Grant of __________, 20__ (the “Agreement”)
that is the subject of forfeiture under the terms of the Kaiser Aluminum
Corporation Amended and Restated 2006 Equity and Performance Incentive Plan (the
“Plan”) or that is transferred to the Company in satisfaction of the withholding
obligations of the undersigned as provided in the Plan and the Agreement, and
the undersigned does hereby irrevocably constitute and appoint the Secretary or
Treasurer of the Company to transfer said stock on the books of the Company,
with full power of substitution in the premises.


Date:
 
 
 
 
 
 
Participant




13